Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 1 of 8 PageID: 101




                           IN THE UMIED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


   SECURITIES AND EXCHANGE
   COMMISSION,

                                Plaintiff,
                                                           Civil Action Nt). 19- I3Oaf (5)(MAR\


   DONALD A. MILNE Ill and                                 JLIfl’   Trial Demanded
   INSTAPRIN PHARMACEUTICALS, INC.,

                                Defendants,
                  and

   ISLAND RACEWAY & HOBBY, INC.,
                                Relief Defendant.


                        FINAL JUDGMENT AS TO RELIEF DEFENDANT
                             ISLAND RACEWAY & HOBBY, INC.

          The Securities and Exchange Commission having filed a Complaint and Relief Defendant

   Island Raceway & Hobby, Inc. (“Relief Defendant”) having entered a general appearance;

   consented to the Court’s jurisdiction over Relief Defendant and the subject matter of this action;

   consented to entry of this Final Judgment without admitting or denying the allegations of the

  Complaint (except as to jurisdiction); waived findings of fact and conclusions of law; and waived

  any right to appeal from this Final Judgment:



          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Relief Defendant is

  jointly and severally liable with Defendants Donald A. Milne III and Instaprin Pharmaceuticals,

  Inc., for disgorgement of $827,586.18 of the $3,347,775 jointly owed by the Defendants Donald

  A. Milne III and Instaprin Pharmaceuticals, Inc., representing profits gained as a result of the
Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 2 of 8 PageID: 102




   conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

   $113,514.71, for a total of $941,100.89. Relief Defendant shall satisfy this obligation by paying

   $941,100.89 to the Securities and Exchange Commission within 14 days after entry of this Final

   Judgment.

          Relief Defendant may transmit payment electronically to the Commission, which will

   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

   directly from a bank account via Pay.gov through the SEC website at

   http://www.sec.gov/about/offices/ofm .htm. Relief Defendant may also pay by certified check,

   bank cashier’s check, or United States postal money order payable to the Securities and

   Exchange Commission, which shall be delivered or mailed to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying the case title, civil action number, and name of

  this Court; Island Raceway & Hobby, Inc. as a relief defendant in this action; and specifying that

  payment is made pursuant to this Final Judgment.

          Relief Defendant shall simultaneously transmit photocopies of evidence of payment and

  case identifying information to the Commission’s counsel in this action. By making this

  payment, Relief Defendant relinquishes all legal and equitable right, title, and interest in such

  funds and no part of the funds shall be returned to Relief Defendant. The Commission shall send

  the ftinds paid pursuant to this Final Judgment to the United States Treasury. ReliefDefendant

  shall pay post-judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

          The Commission may enforce the Court’s judgment for disgorgement and prejudgment

  interest by moving for civil contempt (and/or through other collection procedures authorized by

                                                    2
Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 3 of 8 PageID: 103




   law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

   judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                    II.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the consent is

   incorporated herein with the same force and effect as if filly set forth herein, and that Defendant

   shall comply with all of the undertakings and agreements set forth therein.

                                                    III.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

   jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                    Iv.

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without finther notice.


                             ,2019

   Date?_.%
                                                                        STRICT JUDGE




                                                    3
Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 4 of 8 PageID: 104




                          IN THE UNITED STATES DISTRICT COURT
                             FOR ThE DISTRICT OF NEW JERSEY


   SECURITIES AM) EXCHANGE
   COMMISSION,

                               Plaintiff,
                                                         Civil Action No. 19-           (ES’ (piS 11\


  DONALD A. MILNE III and                                .lun’ Trial Demanded
  INSTAPRIN PHARMACEUTICALS, INC.,

                               Defendants,
                 and

  ISLAND RACEWAY & HOBBY, INC.,

                               Relief Defendant.


        CONSENT OF RELIEF DEFENDANT ISLAND RACEWAY & HOBBY, INC.

          1.     Relief Defendant Island Raceway and [lobby, Inc. (“Relief Defendant”) waives

  service of a summons and the complaint in this action, erliers a general appearance, and admits

  the Court’sjurisdiction over Relief Defendant and over the subject matter of this action.

         2.      Without admitting or denying the allegations of the complaint (except as provided

  herein in paragraph II and except as to personal and subject matter jurisdiction, which Relief

  Defendant admits), Relief Defendant hereby consents to the entry of the final Judgment in the

  form attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among

  other things orders Relief Defendant to pay jointly and severally with Defendants Donald A.

  Milne Ill and lnsmprin Pharmaceuticals, Inc., disgorgement of $827,586.18 of the $3,347,775

  jointly owed by the Defendants Donald A. Mime 111 and lnstaprin Pharmaceuticals, Inc., together

  with prejudgment interest thereon in the amount of’S) 13,514.71, for a total ofS94 1,100.89.
Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 5 of 8 PageID: 105




          3.      Relief Defendant agrees that it shall not seek or accept, directly or indirectly,

   reimbursement or indemnification from any source, including but not limited to payment made

  pursuant to any insurance policy, with regard to any civil penalty amounts that Relief Defendant

  pays pursuant to the Final Judgment, regardless of whether such penalty amounts or any part

  thereof are added to a distribution hind or otherwise used for the benefit of investors. Relief

  Defendant thither agrees that it shall not claim, assert, or apply for a tax deduction or tax credit

  with regard to any federal, state, or local tax for any penalty amounts that Relief Defendant pays

  pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

  are added to a distribution hind or otherwise used for the benefit of investors.

          4.      Relief Defendant waives the entry of findings of fact and conclusions of law

  pursuant to Rule 52 of the Federal Rules of Civil Procedure.

          5.      Relief Defendant waives the right, if any, to a jury trial and to appeal from the

  entry of the Final Judgment.

          6.     Relief Defendant enters into this Consent voluntarily and represents that no

  threats, offers, promises, or inducements of any kind have been made by the Commission or any

  member, officer, employee, agent, or representative of the Commission to induce Relief

  Defendant to enter into this Consent.

          7.     Relief Defendant agrees that this Consent shall be incorporated into the Final

  Judgment with the same force and effect as if hilly set forth therein.

         8.      Relief Defendant will not oppose the enforcement of the Final Judgment on the

  ground, if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil

  Procedure, and hereby waives any objection based thereon.




                                                    2
Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 6 of 8 PageID: 106




          9.      Relief Defendant waives service of the Final Judgment and agrees that entry of

  the Final Judgment by the Court and filing with the Clerk of the Court will constitute notice to

  Relief Defendant of its terms and conditions. Relief Defendant further agrees to provide counsel

  for the Commission, within thirty days afier the Final Judgment is filed with the Clerk of the

  Court, with an affidavit or declaration stating that Relief Defendant has received and read a copy

  of the Final Judgment.

          10.     Consistent with 17 C.F.R. § 202.SQ), this Consent resolves only the claims

  asserted against Relief Defendant in this civil proceeding. Relief Defendant acknowledges that

  no promise or representation has been made by the Commission or any member, officer,

  employee, agent, or representative of the Commission with regard to any criminal liability that

  may have arisen or may arise from the facts underlying this action or immunity from any such

  criminal liability. Relief Defendant waives any claim of Double Jeopardy based upon the

  settlement of this proceeding, including the imposition of any remedy or civil penalty herein.

  Relief Defendant further acknowledges that the Court’s entry of a permanent injunction may

  have collateral consequences under federal or state law and the rules and regulations of self-

  regulatory organizations, licensing boards, and other regulatory organizations. Such collateral

  consequences include, but are not limited to, a statutory disqualification with respect to

  membership or participation in, or association with a member of, a self-regulatory organization.

  This statutory disqualification has consequences that are separate from any sanction imposed in

  an administrative proceeding. In addition, in any disciplinary proceeding before the Commission

  based on the entry of the injunction in this action, Relief Defendant understands that it shall not

  be permitted to contest the factual allegations of the complaint in this action.




                                                    3
Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 7 of 8 PageID: 107




          II.     Relief Defendant undersEands and agrees to comply with the terms of 17 C.F.R.

   § 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant
  or respondent to consent to ajudgment or order that imposes a sanction while denying the

  allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

  equivalent to a denial, unless the defendant or respondent states that it neither admits nor denies

  the allegations.” As part of Relief Defendant’s agreement to comply with the terms of Section

  202.5(e), Relief Defendant: (i) will not take any action or make or permit to be made any public

  statement denying, directly or indirectly, any allegation in the complaint or creating the

  impression that the complaint is without factual basis; (ii) will not make or permit to be made

  any public statement to the effect that Relief Defendant does not admit the allegations of the

  complaint, or that this Consent contains no admission of the allegations, without also stating that

  Relief Defendant does not deny the allegations; and (iii) upon the filing of this Consent, Relief

  Defendant hereby withdraws any papers filed in this action to the extent that they deny any

  allegation in the complaint. If Relief Defendant breaches this agreement, the Commission may

  petition the Court to vacate the Final Judgment and restore this action to its active docket.

  Nothing in this paragraph affects Relief Defendant’s: (i) testimonial obligations; or (ii) right to

  take legal or factual positions in litigation or other legal proceedings in which the Commission is

  not a party.

          12.    Relief Defendant hereby waives any rights under the Equal Access to Justice Act,

  the Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law

  to seek from the United Slates, or any agency, or any official of the United States acting in his or

  her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

  expenses, or costs expended by Relief Defendant to defend against this action. For these



                                                    4
Case 2:19-cv-13024-ES-MAH Document 7 Filed 06/06/19 Page 8 of 8 PageID: 108




      purposes, Relief Defendant agrees that Relief Defendant is not the prevailing party in this action

      since the parties have reached a good faith settlement.

                  13.        Relief Defendant agrees that the Commission may present the Final Judgment to

      the Court for signature and entry without further notice.

                  14.        Relief Defendant agrees that this Court shall retainjuñsdiclion over this matter

     for the purpose of enforcing the terms of the Final Judgment.


     Dated:
                   QL7 /             9                     Nanbb_



                                                           Chief Executive Officer
                                                           1015 N. Weliwood Avenue
                                                           Lindenhurst, New York 11757

             On         2’
                      ApriL2019,                  nonoid A. NIIndlL,  a person knoWn to me,
     personjilly appearal before me and acknowledged executing the foregoing Consent.


              I                                           r7 A Vtto—
                                                          N&aiy Public
                                                           Commission expires:   Dec... Q ‘1 Q      QO?




     Approved as to form:                                                     TRIUSA A VERA
                                                                      Notary Pubuc - Stab of Now York
                                                                              No. 01VE6385059
                                                                         Qualified In Suffolk County

  ft—/fN———r
        thony Varbem
     Joseph Mure Jr. & Associates
     26 Court Street, Suite 2601
                                                                     My Commioslon Expires Dec. 24, 2022



     Brooklyn, New York 11242
     Arrorneyfor ReliefDefendant IslandRaceway & Hobby, Inc.




                                                              5
